Citation Nr: 1547888	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  13-25 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for lumbar spine degenerative arthritis with radiculopathy of the bilateral lower extremities.

2. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


 INTRODUCTION
 
The Veteran had active service from December 1986 to May 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The original May 2012 rating decision denied an increased rating for the Veteran's back condition, denied entitlement to TDIU, and also denied service connection for radiculopathy of the bilateral lower extremities.  In a July 2013 SOC, the RO noted that the Board, in a previous August 2010 decision, had already contemplated radiculopathy of the bilateral lower extremities as part of the Veteran's service-connected  lumbar spine disability and thus included related disability in its own review of the increased rating matter. Thus, the matter of service connection for radiculopathy of the bilateral lower extremities is not a matter of controversy any longer. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of service connection for bowel problems, including obstipation, has been raised by the record in a statement at the Veteran's November 2011 contracted examination, and the issue of insomnia as secondary to the Veteran's lumbosacral degenerative arthritis has been raised by the record in a May 2007 lay statement, but neither has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In treatment records from May 2012 to July 2013, the Veteran mentioned he went to a private emergency room associated with Hillcrest Health Care System to receive treatment for back pain.  The record does not contain records from this private hospital.  Therefore, the Board finds that it must remand the appeal so that formal steps may be undertaken to search for any missing records.  See 38 U.S.C.A. § 5103A (b) (West 2014); 38 C.F.R. § 19.9 (2015); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The Veteran also claims entitlement to TDIU.  The Veteran's TDIU claim is inextricably intertwined with his claim for an increased rating, because a potential rating increase could affect the Veteran's eligibility for TDIU. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Therefore, the Board must remand the claim for TDIU.

Accordingly, the case is REMANDED for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including any treatment records from Hillcrest Health Care System or any other emergency room at which he was treated.  The AOJ must request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for his lumbar spine degenerative arthritis.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent records identified by him in response to this request which have not been previously secured.

The attempts to obtain this information, as well as any negative response, should be documented in the claims folder. If the record is unavailable, the appellant must be provided with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1). The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the appellant submits records that VA was unable to obtain and (4) notice that the appellant is ultimately responsible for providing the evidence.

2. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal, including the Veteran's claim for entitlement to TDIU.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







